Citation Nr: 0310654	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a higher initial rating for residuals of a 
postoperative fracture of the left little finger, currently 
evaluated 0 percent disabling. 

3.  Entitlement to a higher initial rating for a hiatal 
hernia with reflux esophagitis and diverticulitis, currently 
evaluated 0 percent disabling. 

4.  Entitlement to a higher initial rating for hypertension, 
currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1969, and from February 1974 to May 1997, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 decision by the RO in Winston-
Salem, North Carolina which, in pertinent part, denied 
service connection for bilateral hearing loss, and granted 
service connection and a 0 percent rating for each of the 
following disabilities:  residuals of a postoperative 
fracture of the left little finger, hiatal hernia with reflux 
esophagitis, and hypertension.  In a March 2001 rating 
decision, the RO granted a 10 percent rating for 
hypertension.

The Board notes that by a statement dated in March 1998, the 
veteran appears to be raising a claim for service connection 
for a left hand disability.  This issue is not in appellate 
status, and is referred to the RO for appropriate action.

The issue of entitlement to a higher initial rating for 
residuals of a postoperative fracture of the left little 
finger will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not currently have a hearing loss 
disability as defined by VA regulation.

3.  From the time of the veteran's May 1997 separation from 
service to the present time, the veteran's hypertension has 
been manifested by diastolic pressure predominantly 90 or 
more and a need for continuous medication to control the 
disorder.  At no time since May 1997 has the hypertension 
been manifested by diastolic pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more.

4.  The veteran's hiatal hernia with reflux esophagitis and 
diverticulitis is predominantly manifested by moderate 
intestinal disability, with infrequent exacerbations of 
diverticulitis, and by complaints of heartburn, well-
controlled by medication.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Code 7101 (1997), (2002).

3.  The criteria for a 10 percent rating for hiatal hernia 
with reflux esophagitis and diverticulitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.113, 4.114, 
Diagnostic Codes 7301, 7319, 7323, 7327, 7346 (2000), (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial January 1998 rating decision, in 
the October 1998 statement of the case, in supplemental 
statements of the case dated in March 2001, March 2002, and 
November 2002, and in a letter dated in February 2001 have 
provided the veteran with sufficient information regarding 
the applicable rules.  The veteran and his representative 
have submitted written arguments and testimony.  The letter, 
the statement of the case, and the supplemental statements of 
the case provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claims, notice of what he 
could do to help his claims, and notice of how his claims 
were still deficient.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

The veteran served on active duty in the Navy from March 1965 
to May 1969, and in the Coast Guard from February 1974 to May 
1997.  Service records show that he served as a gunner's mate 
and as a marine inspector.  

A review of the veteran's service medical records shows that 
his hearing was tested on several occasions throughout his 
military service.  A January 1987 reference audiogram 
reflects that testing was performed to obtain reference 
audiometry results following exposure in noise duties.  It 
was noted that the veteran was a marine inspector and worked 
in various shipyards.  Audiometric testing revealed that pure 
tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
10
LEFT
10
5
5
0
10


Audiometric testing performed in May 1995 revealed that pure 
tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
10
LEFT
0
0
5
10
15

A June 1995 treatment note from the ear, nose and throat 
(ENT) clinic indicates that a recent audiogram revealed that 
the veteran's hearing was within normal limits bilaterally, 
except for very mild hearing loss bilaterally at 6 kilohertz, 
with excellent discrimination.  

Audiometric testing performed in April 1996 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
10
5
10
20
10

The examiner noted that the veteran had normal hearing in 
both ears, and a significant threshold hearing loss in the 
left ear.  

On separation medical examination in January 1997, 
audiometric testing was performed.  Pure tone decibel 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
10
20
LEFT
5
10
15
20
15

On separation medical examination, the veteran's blood 
pressure was 116/86.

In a report of medical history completed in conjunction with 
the separation medical examination, the veteran reported a 
history of hearing loss.  By a memorandum to the veteran 
dated in June 1997, a representative from the Coast Guard 
indicated that his January 1997 occupational medical 
monitoring program examination revealed that from an 
occupational health standpoint, he was medically cleared to 
perform the duties of his job.  It was noted that such 
examination had been performed since he was exposed to noise 
in his position of weapons officer.  The January 1997 
audiogram revealed normal hearing in the right ear and high 
frequency hearing loss in the left ear.

Private medical records dated in April 1997 from New Hanover 
Regional Medical Center reflect that the veteran was treated 
for complaints of lower abdominal pain. He complained of 
irregular bowel function, and denied any prior problems with 
constipation or diarrhea.  His blood pressure was 130/84.  A 
computed tomography scan of the abdomen showed a thickened 
rectosigmoid area, with no evidence of diverticulitis.  The 
discharge diagnoses were diverticulitis, rectosigmoid colon, 
migraine headaches, hypertension, gastroesophageal reflux, 
and a possible right renal cyst.

In July 1997, the veteran submitted claims for service 
connection for hearing loss and tinnitus, among others.

During an August 1997 VA general medical examination, the 
veteran reported that he had hypertension and was taking 
Sinopril for this condition.  He reported constant heartburn 
and occasional stomach pain.  On examination, his blood 
pressure was 130/70.  Bowel sounds were within normal limits, 
and there was no organomegaly.  There was some tenderness in 
the upper epigastric region, but the examination was 
otherwise within normal limits.  The stool was negative for 
blood.  The pertinent diagnoses were hypertension, under 
treatment, hiatal hernia with reflux esophagitis, and history 
of diverticulitis, not found on this examination.

Audiometric testing performed in August 1997 revealed that 
pure tone decibel thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
15
20
15
20
18
LEFT
10
10
15
20
15
15

Puretone threshold average," is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2002).  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 96 percent in the left ear.  The examiner indicated 
that the veteran's hearing was within normal limits 
bilaterally.

At an August 1997 VA examination, the veteran reported that 
his hearing loss was very minimal but complained of tinnitus.  
He gave a history of in-service exposure to the noise of 
gunshots as a 5-inch gunner.  The diagnoses were severe 
bilateral tinnitus, and normal hearing.

In a January 1998 rating decision, the RO established service 
connection and a 0 percent rating for each of the following 
disabilities:  hypertension, tinnitus, and a hiatal hernia 
with reflux esophagitis.  (A 10 percent rating was later 
assigned for tinnitus.)

In his notice of disagreement, dated in March 1998, the 
veteran asserted that a higher rating should be assigned for 
hypertension, as he always had a diastolic reading higher 
than 100 before he began taking medication.  He stated that 
during service, he was on a hearing conservation program due 
to hearing loss.  With respect to his hiatal hernia with 
reflux, he said he had regurgitation and substernal pain, and 
slept at a 35-degree angle to keep his reflux to a minimum.  
He stated that he had been taking prescription medication for 
this condition for three years.

In his substantive appeal, dated in October 1998, the veteran 
related that he had been taking medication for hypertension 
for nearly seven years.  He asserted that his service medical 
records demonstrated that he had numerous diastolic readings 
above 100.  He enclosed duplicate copies of service medical 
records.  He contended that a 10 percent rating should be 
assigned for hypertension.  He said he took Axid on a daily 
basis for reflux disease, and had regurgitation several times 
weekly with severe chest pain.  He contended that he had 
hearing loss due to acoustic trauma in service as a gunner's 
mate.

During a February 1999 VA medical examination, the veteran 
reported that he occasionally had acid reflux for which he 
took Axid and Tums.  He otherwise denied indigestion, nausea, 
vomiting, bleeding, or jaundice.  He denied severe abdominal 
pain.  On examination, his blood pressure was 120/80, 
standing, sitting, and lying down, taken on both sides.  An 
examination of the abdomen was normal.

Medical records from a military medical center dated from 
1999 to 2000 reflect that the veteran was treated for 
hypertension.  He was prescribed Lisinopril for this 
condition, and was also prescribed Zantac, to be taken twice 
daily.  In August 2000, the veteran presented with complaints 
of stomach pain and a change in his bowel habits.  On 
examination of his abdomen, there were hyperactive bowel 
sounds in all four quadrants, and a very tender left lower 
quadrant.  The abdomen was soft without masses.  The 
diagnostic assessment was questionable diverticulitis.  A few 
weeks later he was diagnosed with a change in bowel patterns, 
and questionable diverticulitis.  Within these records, the 
veteran's blood pressure was reported to be 142/90 and 
126/86, in August 2000.  In November 2000, his blood pressure 
was recorded as 130/82.

During a June 2000 VA medical examination, the veteran 
reported that he took Zantac two to three times per week, 
which kept his reflux under control.  He had no melena, 
hematochezia or hematemesis.  The veteran reported 
intermittent dull abdominal pain, which did not greatly 
inhibit him in any way.  He denied fevers, chills, 
hematochezia, or radiation of pain.  On examination, his 
blood pressure was taken three times, and the results were as 
follows:  118/80, 110/80, and 110/82.  His abdomen was soft 
and non-tender with positive bowel sounds.  There was no 
hepatosplenomegaly.  The examiner diagnosed hypertension, 
hiatal hernia, and diverticulitis.  He noted that the 
veteran's medical records had been reviewed and the veteran 
stated that the only medication he took was Lisinopril, which 
apparently kept his blood pressure under good control as per 
the numbers above.  With respect to the hiatal hernia, he 
opined that this condition was stable and well controlled 
with Zantac.  With respect to the diverticulitis, the 
examiner noted that the veteran had been scheduled for a 
colonoscopy which the veteran refused.

During a July 2000 VA ear examination; the veteran reported 
that he had noise exposure in service.  He complained of 
hearing loss.  He reported that he took Vasotec for his blood 
pressure, and occasionally took Axid for acid regurgitation.  
On examination, his blood pressure was 122/90.

Audiometric testing was performed and revealed that pure tone 
decibel thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
10
15
20
15
25
14
LEFT
5
5
10
20
10
11

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner indicated that the veteran's hearing was within 
normal limits bilaterally, with no evidence of hearing loss.  
He opined that the veteran's tinnitus and subjective sense of 
hearing loss were related to noise exposure in service.

A September 2000 report of a barium enema performed by 
DeLaney Radiologists Group reflects that the veteran had 
fairly extensive diverticulosis involving the distal two-
thirds of the descending colon.  The diagnostic impression 
was descending colon diverticulosis, and a malrotated cecum.

In a March 2001 rating decision, the RO granted a 10 percent 
rating for hypertension, and recharacterized the veteran's 
gastrointestinal disorder as hiatal hernia with reflux 
esophagitis and diverticulitis.

Private medical records from Cape Fear Hospital reflect that 
the veteran was hospitalized in March 2001 for complaints of 
pain in the right lower quadrant.  On admission, his blood 
pressure was 130/80.  A computed tomography of the abdomen 
showed ileitis versus appendicitis.  His blood pressure was 
127/82.  The examiner opined that the veteran's hypertension 
was well-controlled with Lisinopril.  He was diagnosed with 
probable diverticulitis.

In an undated letter which was subsequently received but not 
date-stamped by the RO, the veteran said that he did not 
disagree with the RO's findings regarding his hypertension.  
He said that he had current hearing loss which was incurred 
in service.  He related that he was exposed to noise in 
service and was often without ear protection.  With respect 
to his diverticulitis, he related that he was recently 
hospitalized for this condition. 

During a December 2001 VA medical examination, the veteran 
complained of acid reflux two to three times per week.  He 
said he took Zantac two to three times per week, which kept 
his symptoms under good control.  He did not report any 
episodes of melena, hematuria or hematemesis.  He reported 
two episodes of diverticulitis, in 1997 and 2001.  On 
examination, his abdomen was soft and non-tender.  Bowel 
sounds were positive, and there was no organomegaly.  His 
blood pressure was 140/110.  He was six feet tall and weighed 
201 pounds.  The examiner diagnosed diverticulosis with 
episodes of diverticulitis with gastroesophageal reflux 
disease, per history and medical records.  With respect to 
the veteran's condition of a hiatal hernia, the examiner 
indicated that there was no pathology to render a diagnosis.  
He stated that the veteran's gastrointestinal condition did 
not cause significant malnutrition or anemia.

In February 2002, the veteran submitted an undated copy of 
audiometric testing which he said was performed at a U.S. 
Coast Guard facility.  He reported that he experienced 
increased ringing in his ears lately, which masked other 
sounds.  He said that the audiometric examiner informed him 
that his hearing had worsened.  The report shows that the 
testing equipment was last calibrated in May 2000.  Pure tone 
decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
20
LEFT
10
10
15
20
20

By a statement dated in May 2002, the veteran reiterated many 
of his assertions.  He stated that he did not refuse to have 
a colonoscopy, but could not attend his scheduled appointment 
since he was only given 48 hours notice.  He essentially 
asserted that his December 2001 examination was inadequate.  
He contended that a 20 percent rating should be assigned for 
his hypertension.  With respect to diverticulitis, he said he 
was in constant pain, but not to the level of seeking medical 
attention.  He said his bowel movements were either liquid or 
he had to strain to the point of becoming red-faced.  He 
contended that his symptoms from diverticulitis were moderate 
under Diagnostic Code 7319.  He said he had constant 
heartburn, and slept in his recliner to prevent stomach acid 
from going into his throat.

In May 2002, the veteran submitted duplicate copies of 
service medical records, and submitted post-service medical 
records dated from 1997 to 2001 from a military medical 
center.  Such records reflect treatment for a variety of 
conditions.  In March and June 2001, he was treated for 
abdominal pain.  In June 2001 he complained of diarrhea.  His 
blood pressure readings from 1997 to 2001 range from 120/68 
to
160/110.  His diastolic readings were predominantly in the 
80s and 90s, with two readings of 110 on December 12 and 14, 
2001.  On December 19, 2001, his blood pressure was 148/98.

Analysis

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence will be presumed for certain 
chronic diseases, including sensorineural hearing loss, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

The Board notes that the evidence demonstrates that the 
veteran was exposed to noise during his lengthy period of 
military service.  The record also shows that his hearing 
acuity decreased during that period.  However, repeated post-
service audiometric testing does not show that the veteran 
has a hearing loss disability as defined by 38 C.F.R. § 3.385 
(2002).  Without such disability, service connection for 
hearing loss may not be granted.

The preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Higher Initial Ratings

The veteran contends that his service-connected hypertension 
and hiatal hernia with reflux esophagitis and diverticulitis 
are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Hypertension 

In January 1998, the RO granted service connection for 
hypertension, effective June 1, 1997.  In this case, the RO 
evaluated the veteran under Diagnostic Code 7101, for 
hypertensive vascular disease.  The Board notes that 
effective January 12, 1998, the VA revised the criteria for 
evaluating hypertension. 62 Fed. Reg. 65207-224 (1997). The 
RO evaluated the veteran's claim under both the old and new 
rating criteria.  Karnas v. Derwinski,. 1 Vet. App. 308, 312 
- 330 (1991) (where the law or regulations change while a 
case is still pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary).

Under the provisions of the Rating Schedule in effect prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 110 or more with definite symptoms warrants a 
20 percent evaluation. Diastolic pressure predominantly 100 
or more warrants a 10 percent evaluation. A note provided 
that when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned. 38 C.F.R. § 4.104, Diagnostic Code 
7101.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension, prior to 
January 12, 1998.  Although VA and private post-service 
medical records provide numerous blood pressure readings for 
the veteran these records are negative for diastolic readings 
predominantly of 110 or more.  However, the veteran does take 
medication on a continuous basis to control medication, 
justifying the 10 percent rating.  Accordingly, an evaluation 
in excess of 10 percent for hypertension, prior to January 
12, 1998, is denied.

Under the provisions of the rating schedule effective January 
12, 1998, hypertensive vascular disease (hypertension and 
isolated systolic hypertension) is considered compensable (10 
percent disabling) when diastolic pressure is predominantly 
100 or more, or systolic pressure is predominantly 160 or 
more, or there is a history of diastolic pressure 
predominantly 100 or more with continuous medication required 
for control.  A 20 percent rating is warranted where 
diastolic pressure is predominately 110 or more, or systolic 
pressure is predominately 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).  Note 1 of this diagnostic code 
states that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days; and for purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.

The medical evidence since separation from service in May 
1997 has never shown that the veteran's hypertension meets 
the criteria for a higher rating of 20 percent for 
hypertension.  From separation to the present time, the 
veteran's hypertension has been manifested by diastolic 
pressure which is predominantly 90 or more and a need for 
continuous medication to control the disorder.  The veteran 
has had a few readings with a diastolic pressure of 110, but 
the medical evidence does not show that his diastolic 
pressure is predominantly 110 or more.  This supports only a 
10 percent rating.  At no time since May 1997 has the 
hypertension met the 20 percent rating criteria of diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the veteran's hypertension has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.

The preponderance of the evidence is against the claim for a 
rating greater than 10 percent for hypertension at any time 
during the appeal. Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

Hiatal Hernia with Reflux Esophagitis and Diverticulitis

The RO has rated the veteran's gastrointestinal disorder 
(hiatal hernia with reflux esophagitis and diverticulitis) 
under Diagnostic Codes 7327 and 7346, pertaining to 
diverticulitis and hiatal hernia, respectively.  A 
noncompensable rating has been assigned.

Before specifically addressing the question of an increased 
rating, it should be pointed out that VA revised the 
schedular criteria by which certain gastrointestinal 
disabilities are rated during the pendency of the veteran's 
appeal.  (The new criteria have been in effect since July 2, 
2001. See 66 Fed. Reg. 29,486-489 (May 31, 2001) (effective 
July 2, 2001).)  The Board notes that when a regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, as is the 
case here, the version more favorable to the veteran should 
apply, unless Congress or the VA Secretary provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
Specifically, 38 C.F.R. §§ 4.112 and 4.114 were amended and 
Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were 
revised. Diagnostic Code 7313 was removed and Diagnostic 
Codes 7351 and 7354 were added. The changes, however, did not 
involve rating duodenal ulcers or gastritis, nor does it 
involve any Diagnostic Code used in adjudication of this 
claim.

Governing regulation provides that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.   38 C.F.R. § 
4.113 (2002).

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 
4.114 provides that ratings under codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2002).

38 C.F.R. § 4.114, Diagnostic Code 7327, provides that 
diverticulitis is to be rated as either irritable colon 
syndrome (Code 7319), peritoneal adhesions (Code 7301) or 
ulcerative colitis (Code 7323), depending upon the 
predominant disability picture.  The RO has determined that 
the veteran's gastrointestinal disability is most 
appropriately rated under 38 C.F.R. § 4.114, Diagnostic Code 
7319, pertaining to irritable colon syndrome (spastic 
colitis, mucous colitis, etc.).

Code 7301 pertains to adhesions of the peritoneum.  A 
moderate disability, i.e., pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension, warrants a 10 percent 
disability rating.  A mild disability is rated 0 percent.  A 
note to that code provides that ratings for adhesions will be 
considered when there is a history of operative or other 
traumatic or infectious (intraabdominal) process, and at 
least two of the following:  disturbance of motility, actual 
partial obstruction, reflex disturbances, presence of pain.  
38 C.F.R. § 4.114, Diagnostic Code 7301 (2002).

In the present case the above referenced medical evidence 
does not show a moderate disability, i.e., pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension, 
due to the service-connected hiatal hernia with reflux 
esophagitis and diverticulitis.  Hence, a rating in excess of 
0 percent for the veteran's current colon disability 
symptomatology is not warranted under this code.

Under Code 7319, which rates irritable colon syndrome 
(spastic colitis, mucous colitis, etc.), a severe disability, 
with diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent disability rating; a moderate disability, with 
frequent episodes of bowel disturbance with abdominal 
distress, warrants a 10 percent rating; and a mild 
disability, with disturbances of bowel function with 
occasional episodes of abdominal distress, warrants a 0 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2002).

In the present case the medical evidence, does not show 
moderate irritable colon syndrome, with frequent episodes of 
bowel disturbance with abdominal distress, due to the 
service-connected hiatal hernia with reflux esophagitis and 
diverticulitis. Hence, a rating in excess of 0 percent for 
the veteran's current colon disability symptomatology is not 
warranted under this code.

Under Code 7323,  ulcerative colitis with frequent 
exacerbations, warrants a 30 percent rating; a moderate 
disability, with infrequent exacerbations, warrants a 10 
percent rating.  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that the medical evidence shows a 
moderate disability under Code 7323, with infrequent 
exacerbations, due to the service-connected hiatal hernia 
with reflux esophagitis and diverticulitis.  A September 2000 
barium enema showed fairly extensive diverticulosis, and the 
veteran has been twice hospitalized for symptoms of 
diverticulitis. Hence, a rating of 10 percent for the 
veteran's current colon disability symptomatology is 
warranted under this code.  38 C.F.R. § 4.114, Diagnostic 
Codes 7323, 7327 (2002).

A 30 percent rating for hiatal hernia requires persistent 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Code 7346 
(2002).

The medical evidence demonstrates that the veteran takes 
medication for epigastric distress.  At a June 2000 
examination, he reported that he took Zantac two to three 
times per week, which kept his reflux under control.  He has 
reported recurrent symptoms of heartburn and regurgitation.  
However, at the December 2001 examination performed for VA, 
the examiner stated that with respect to the veteran's 
condition of a hiatal hernia, there was no pathology to 
render a diagnosis.  He stated that the veteran's 
gastrointestinal condition did not cause significant 
malnutrition or anemia, but he had diverticulosis with 
episodes of diverticulitis with gastroesophageal reflux 
disease.  The evidence does not show that the veteran meets 
the criteria for a 10 percent rating under Code 7346.  
However, a single 10 percent rating is warranted for the 
veteran's hiatal hernia with reflux esophagitis and 
diverticulitis under Diagnostic Code 7327, rating the 
service-connected gastrointestinal disability as for 
ulcerative colitis, as it reflects the predominant disability 
picture.  38 C.F.R. § 4.113, 4.114, Diagnostic Codes 7323, 
7327 (2002).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Bagwell, supra.  In this regard, the 
Board notes there is no evidence of record that the veteran's 
service-connected gastrointestinal disorder has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.


ORDER

Service connection for bilateral hearing loss is denied.

A higher rating for hypertension is denied.

A higher 10 percent rating for hiatal hernia with reflux 
esophagitis and diverticulitis is granted, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

With respect to the veteran's claim for a higher rating for 
residuals of a postoperative fracture of the left little 
finger, the Board notes that the RO has rated this disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (which pertains 
to ankylosis of the ring or little finger).  Amendments to 
the criteria for rating finger disabilities became effective 
on August 26, 2002, during the pendency of the veteran's 
appeal.  See 62 Fed. Reg. 48784-48787 (2002).  Although the 
veteran was provided with a copy of the revised rating 
criteria by the Board, the RO has not considered the new 
criteria in its evaluation of the veteran's claim for a 
higher rating for his service-connected residuals of a 
postoperative fracture of the left little finger, and such 
should be done prior to appellate consideration of this 
claim. Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993) (If action by the 
Board involves a question not previously addressed, and such 
action would be prejudicial to the veteran, further due 
process must be provided). 

In light of the foregoing, the case is remanded to the RO for 
the following action:

The RO should review the claim for a 
higher rating for residuals of a 
postoperative fracture of the left little 
finger.  The RO should consider all 
potential rating codes, as well as the 
rating schedule revisions concerning 
finger disabilities which became 
effective on August 26, 2002.  In the 
event the claim is denied, the veteran 
should be furnished a supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



